DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 3-7, 9 and 20, drawn to a method for identifying a fiducial marker printed on a surface of a slide comprises a step of focusing an optical microscope on the fiducial marker to calculate a focal distance of the fiducial marker; a step of calculating a reference focal plane defining the surface of the slide based on the focal distance of the fiducial marker, a step of scanning the slide with the optical microscope to generate an overview scan; a step of identifying a plurality of fiducial markers printed on the surface of the slide based on the overview scan; a step of calculating a quantity of fiducial markers printed on the surface of the slide based on the overview scan; and a step of identifying a location of each of the plurality of fiducial markers printed on the slide based on the overview scan, classified in G02B21/002;
II.         Claims 8 and 12-13, drawn to a method for identifying a fiducial marker printed on a surface of a slide comprises a step of focusing an optical microscope on the fiducial marker to calculate a focal distance of the fiducial marker; a step of calculating a reference focal plane defining the surface of the slide based on the focal distance of the fiducial marker, a step of calculating a predicted focal , classified in G02B21/006;
III.        Claim 10, drawn to a method for identifying a fiducial marker printed on a surface of a slide comprises a step of focusing an optical microscope on the fiducial marker to calculate a focal distance of the fiducial marker; a step of calculating a reference focal plane defining the surface of the slide based on the focal distance of the fiducial marker, and a step of preparing a sample by utilizing a specific sample transfer tool, classified in G02B21/34; and
IV.        Claims 14-19, drawn to a method for identifying a fiducial marker printed on a surface of a slide comprises a step of focusing an optical microscope on the fiducial marker to calculate a focal distance of the fiducial marker; a step of calculating a reference focal plane defining the surface of the slide based on the focal distance of the fiducial marker, a step of receiving an image of the slide captured by a camera associated with the optical microscope; a step of assessing the image to determine if a fiducial marker is captured in the image; in response to no fiducial marker being visible in the image, a step of altering a field of view , classified in G02B21/36.
3.         Claim 1 links inventions I-IV.  Note that each of claims 2 and 11 does not recite any feature used to group the claims as mentioned above, thus those claims will be examined with the linking claim 1 and the claim(s) of the elected invention, see Note below. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note:
A) If the invention I is elected then only claims 1-7, 9, 11 and 20 will be examined;
B) If the invention II is elected then only claims 1-2, 8 and 11-13 will be examined;
C) If the invention III is elected then only claims 1-2 and 10-11 will be examined; and
D) If the invention I is elected then only claims 1-2, 11 and 14-19 will be examined.
4.         The inventions are distinct, each from the other because of the following reasons:
            Inventions I-IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility for use in a method for identifying a fiducial marker printed on a surface of a slide without the specific features related in other subcombinations.  For instance, the invention of Invention I does not need a step of calculating a predicted focal distance to the sample based on results of the focusing of the optical microscope on one or more fiducial markers; and a step of refining focus on the sample by testing a threshold range of focal distances that are greater than the predicted focal distance to the sample and/or less than the predicted focal distance to the sample OR a step of locating a particle of interest within the sample by focusing the optical microscope on a predicted particle depth, and a step of determining the predicted particle depth relative to the optical microscope based on the reference focal plane as recited in the invention II OR a step of preparing a sample by utilizing a specific sample transfer tool as recited in Invention III OR a step of receiving an image of the slide captured by a camera associated with the optical microscope; a step of assessing the image to determine if a fiducial marker is captured in the image; in response to no 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.         Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The different features recited in the subcombination have acquired separate status in the art in view of their different classification and require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872